DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The two invention groupings are:
I. Claims 1, 9, and 24 (the limitation previously provided in claim 14), drawn to a bottom dielectric arranged between the memory deck and the substrate.
II. Claim 26, drawn to air gaps in the semiconductor plug.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a semiconductor plug with no air gaps.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different text search to find both the bottom dielectric and air gaps.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang (US 9,570,463) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US 9,570,463) in view of Alsmeier (US 2015/0055413). 
[claim 1] Zhang discloses a three-dimensional (3D) memory device (fig. 14A, 14B, fig. 10C shows a close up of the memory string), comprising: a substrate (9, fig. 14B); a memory deck (246,232,146, and 132, fig. 14B, see also fig. 10C) comprising a plurality of interleaved conductor layers (146,246, fig. 14B) and dielectric layers (132, 232, except for bottom 132, fig. 14B, see also fig. 10C) on the substrate; and a memory string (50, 11, 10, fig. 14B, 10C) extending vertically through the memory deck and comprising a semiconductor plug (11, 10, fig. 14B) at a lower portion of the memory string; and a bottom dielectric layer (12, fig. 14B) arranged between the memory deck and the substrate, wherein:; a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 14B); and a bottom conductor layer (e.g. bottom 146 in fig. 14B)  of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 14B).   Zhang discloses plug 11,10 as being a deposited epitaxially grown doped single crystal silicon (lines 34-53, col. 11).  Zhang also discloses that element 11 may have the same composition as fill material 31” which is made of polysilicon (lines 34-53, col. 11).  As such the claims are anticipated.    
Alternatively, assuming arguendo that Zhang must be interpreted so narrowly as not disclose a polysilicon semiconductor plug, Alsemeier discloses a 3D memory wherein the semiconductor plug (134, fig. 3C) is a polysilicon plug [0030].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the plug out of polysilicon instead of single crystal silicon in order to reduce the complexity of the deposition process (e.g. no epitaxy is required and only a simple deposition process is required).  Moreover it has been held that simple substitution of one known element (polysilicon plug) for another (single crystal plug) to obtain predictable results (a conductive semiconductor plug) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Zhang discloses:
[claim 2] The 3D memory device of claim 1, wherein the semiconductor plug (11, 10, fig. 14B) connected to the substrate at a lower portion of the memory string.
[claim 3] The 3D memory device of claim 2, wherein the top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 14B).
[claim 4] The 3D memory device of claim 3, wherein the semiconductor plug is a deposited poly- silicon plug (upon modification) .
[claim 5] The 3D memory device of claim 4, wherein the memory string comprises a semiconductor channel (60, fig. 14B, 10C) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 14B, 10C).
[claim 21] The 3D memory device of claim 1, wherein a portion of sidewalls of the semiconductor plug is laterally in contact with a blocking layer (bottom 132, fig. 14B) of the memory string.

Claim(s) 9-13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang (US 9,570,463) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US 9,570,463) in view of Alsmeier (US 2015/0055413).
 [claim 9] A three-dimensional (3D) memory device, comprising: a substrate (9, fig. 14B); a memory stack comprising a plurality of memory decks (132,146,232,246, fig. 14B,10C) each having a plurality of interleaved conductor layers (146, 246, fig. 14B, 10C) and dielectric layers (132,232, except for bottom 132 fig. 14B, 10C) over the substrate; and a memory string (50, 11, 10, fig. 14B, 10C) having a plurality of memory sub-strings (one sub string is adjacent to the 246/232 stack while the other string is adjacent to the 146/132 stack, fig. 14B, 10C) extending vertically through the memory stack and comprising a semiconductor plug (11, 10, fig. 14B) at a lower portion of the memory string, each memory deck having a respective memory sub-string (one sub string is adjacent to the 246/232 stack while the other string is adjacent to the 146/132 stack, fig. 14B, 10C); and a bottom dielectric layer (12, fig. 14B) arranged between the memory deck and the substrate, wherein; a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 14B), a bottom conductor layer of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 14B).  Zhang discloses plug 11,10 as being a deposited epitaxially grown doped single crystal silicon (lines 34-53, col. 11).  Zhang also discloses that element 11 may have the same composition as fill material 31” which is made of polysilicon (lines 34-53, col. 11).  As such the claims are anticipated.    
Alternatively, assuming arguendo that Zhang must be interpreted so narrowly as not disclose a polysilicon semiconductor plug, Alsemeier discloses a 3D memory wherein the semiconductor plug (134, fig. 3C) is a polysilicon plug [0030].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the plug out of polysilicon instead of single crystal silicon in order to reduce the complexity of the deposition process (e.g. no epitaxy is required and only a simple deposition process is required).  Moreover it has been held that simple substitution of one known element (polysilicon plug) for another (single crystal plug) to obtain predictable results (a conductive semiconductor plug) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Zhang discloses:
[claim 10] The 3D memory device of claim 9, wherein the semiconductor plug (11, fig. 14B, 10C) is connected to the substrate at a lower portion of the memory string (fig. 14B_.
[claim 11] The 3D memory device of claim 10, wherein the top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 14B, 10C).
[claim 12] The 3D memory device of claim 11, wherein the semiconductor plug comprises a deposited poly-silicon plug (upon modification).
[claim 13] The 3D memory device of claim 12, wherein the memory string comprises a semiconductor channel (60, fig. 14B, 10C) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 14B, 10C).
[claim 22] The 3D memory device of claim 9, wherein a portion of sidewalls of the semiconductor plug is laterally in contact with a blocking layer (bottom 132, fig. 14B) of the memory string.

Claims 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang (US 9,570,463) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US 9,570,463) in view of Alsmeier (US 2015/0055413).
[claim 23]  Zhang discloses a three-dimensional (3D) memory device, comprising: a substrate (9, fig. 14B); a memory deck (132,146,232,246, fig. 14B,10C) comprising a plurality of interleaved conductor layers (146, 246, fig. 14B, 10C)  and dielectric layers (132,232, except for bottom 132 fig. 14B, 10C) on the substrate; and a memory string (50, 11, 10, fig. 14B, 10C) extending vertically through the memory deck and comprising a semiconductor plug (11, 10, fig. 14B, 10C) at a lower portion of the memory string, and a bottom conductor layer of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 14B).  Zhang discloses plug 11,10 as being a deposited epitaxially grown doped single crystal silicon (lines 34-53, col. 11).  Zhang also discloses that element 11 may have the same composition as fill material 31” which is made of polysilicon (lines 34-53, col. 11).  As such the claims are anticipated.    
Alternatively, assuming arguendo that Zhang must be interpreted so narrowly as not disclose a polysilicon semiconductor plug, Alsemeier discloses a 3D memory wherein the semiconductor plug (134, fig. 3C) is a polysilicon plug [0030].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the plug out of polysilicon instead of single crystal silicon in order to reduce the complexity of the deposition process (e.g. no epitaxy is required and only a simple deposition process is required).  Moreover it has been held that simple substitution of one known element (polysilicon plug) for another (single crystal plug) to obtain predictable results (a conductive semiconductor plug) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Zhang discloses:
[claim 24] The 3D memory device of claim 23, further comprising: a bottom dielectric layer (12, fig. 14B, 10C) arranged between the memory deck and the substrate, wherein a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 14B).
[claim 25] The 3D memory device of claim 23, wherein a portion of sidewalls of the semiconductor plug is laterally in contact with a blocking layer (bottom 132, fig. 14B, 10C) of the memory string.

Claim(s) 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,570,463) or Zhang (US 9,570,463) in view of Alsmeier (US 2015/0055413). 
Zhang/Alsmeier disclose the memory device of claims 5 and 13 and that the semiconductor plug is in the bottom dielectric layer (11/10 is at least partially enclosed/within 12, fig. 14B) but does not expressly disclose that the bottom dielectric layer has a thickness in a range of about 10 nm to about 50 nm.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the thickness of the of the bottom dielectric layer 10 nm to 50 nm in order to produce a workable bottom dielectric layer and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of the layer affects the amount of space the device takes up in a 3D orientation thereby affecting the ability to miniaturize the device.

With this modification Zhang discloses:
[claim 7] The 3D memory device of claim 6, further comprising a support pillar (dielectric core  62, fig. 14B, 10C, lines 14-17, col. 18)) extending through the memory deck and the bottom dielectric layer to contact the substrate.
[claim 8] The 3D memory device of claim 7, wherein a lateral diameter of the support pillar is less than a lateral diameter of the memory string (fig. 14B, 10C), and the support pillar is filled with silicon oxide (lines 42-48, col. 17).

Response to Arguments
Applicant's arguments filed 6-20-2022 have been fully considered but they are not persuasive. 
Applicant argues that modification under 103 of the semiconductor plug in Zhang from a monocrystal silicon to a polysilicon is improper because it would disturb the epitaxial alignment an thus would render Zhang unsatisfactory for it is intended purpose, which allegedly is epitaxial alignment.  At the outset it is unclear how applicant can define the purpose of Zhang’s invention as epitaxial alignment.  To the contrary Zhang defines the intended purpose of the invention in the title, Abstract, and Field of Invention as a 3D memory device with a joint electrode have a collar portion.  The references to epitaxial alignment that applicant refers to states that “The epitaxial channel portions 11 comprise a single crystalline semiconductor material in epitaxial alignment with the single crystalline substrate semiconductor material of the semiconductor material layer 10” (col.11 lines 34-37).  This a mere description of the structural details of the channel portions 11 and semiconductor material 10, namely that they are single crystal and that the they are in alignment with the layer below.  The fact that the channel portions 11 and 10 are made of polysilicon as opposed monocrystal silicon does not change the fact that they can work as channel/semiconductor layers (to the contrary polysilicon is a standard material when making channel/semiconductor layers).   The very essence of obviousness requires some change to the structure or process, if such simple structural statements were to be defined as the intended purpose then it would render the very essence of obviousness meaningless
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898